17‐345‐cv(L) 
Gustavia Home, LLC v. Rutty 
                                                                                                       
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).   
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 21st day of December two thousand seventeen. 
 
PRESENT:  GUIDO CALABRESI, 
                    RICHARD C. WESLEY, 
                    DENNY CHIN, 
                               Circuit Judges.   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
GUSTAVIA HOME, LLC, 
                               Plaintiff‐Appellee, 
 
                    v.                                                                17‐345(L), 
                                                                                      17‐662(CON) 
ROBERT R. RUTTY, 
                               Defendant‐Appellant, 
                                
JOHN DOE, 1 through 12, said persons or parties 
having or claimed to have a right, title or interest 
in the mortgaged premises herein, their 
respective names are presently unknown to 
Plaintiff, 
                               Defendant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR PLAINTIFF‐APPELLEE:                  Alan H. Weinreb, The Margolin & Weinreb 
                                         Law Group, LLP, Syosset, New York. 
 
FOR DEFENDANT‐APPELLANT:          Robert R. Rutty, pro se, Wadsworth, Illinois. 
 
         Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Cogan, J.). 

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED 

and the case is REMANDED for further proceedings. 

             Defendant‐appellant Robert R. Rutty, proceeding pro se, appeals from a 

judgment entered February 1, 2017, ordering that Ruttyʹs property be foreclosed and sold 

pursuant to a January 24, 2017 memorandum decision and order granting a motion for 

summary judgment for plaintiff‐appellee Gustavia Home, LLC (ʺGustaviaʺ).    On appeal 

Rutty argues, inter alia, that the district court erred in granting summary judgment in 

favor of Gustavia because the original lender on Ruttyʹs mortgage filed for bankruptcy in 

2007, and no evidence demonstrated when Gustavia came into possession of the note or 

whether the original lender transferred the note before the bankruptcy or had the 

bankruptcy courtʹs permission to do so.    We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal.  

              


                                            2
              We review a district courtʹs grant of summary judgment de novo and 

ʺresolve all ambiguities and draw all inferences against the moving party.ʺ    Garcia v. 

Hartford Police Dep’t, 706 F.3d 120, 1227 (2d Cir. 2013) (per curiam).    ʺSummary judgment 

is proper only when, construing the evidence in the light most favorable to the non‐

movant, ʹthere is no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.ʹʺ    Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) 

(quoting Fed. R. Civ. P. 56(a)). 

              In 2006, Rutty obtained a loan of $134,000 from Peopleʹs Choice Home 

Loan, Inc. (ʺPeopleʹs Choiceʺ).    Rutty executed a note payable to Peopleʹs Choice and its 

successors and assignees.    The loan was secured by a mortgage on a New York property 

in favor of Mortgage Electronic Registration Systems, Inc. as nominee for Peopleʹs 

Choice.    Peopleʹs Choice filed for bankruptcy in 2007 and was dissolved in 2008.   

Through a series of undated allonges, the note was transferred to Gustavia.    After Rutty 

failed to pay his mortgage, Gustavia brought this diversity action against Rutty to 

foreclose on the New York property.     

              In a foreclosure action under New York law, a plaintiff establishes its prima 

facie entitlement to summary judgment by producing evidence of the mortgage, the 

unpaid note, and the defendantʹs default.    See, e.g., Wells Fargo Bank, N.A. v. Walker, 35 


                                              3
N.Y.S.3d 591, 592 (3d Depʹt 2016); see also R.B. Ventures, Ltd. v. Shane, 112 F.3d 54, 59 n.2 

(2d Cir. 1997).    Where, as here, the defendant contests standing to foreclose, i.e., whether 

the foreclosure plaintiff has a legal or equitable interest in the mortgage, the plaintiff 

must additionally demonstrate that it was the holder or assignee of the mortgage and 

note when the action was commenced.    Walker, 35 N.Y.S.3d at 592‐93.     

              Rutty questioned Gustaviaʹs standing to pursue the foreclosure action.   

The record demonstrates that Rutty executed the note and mortgage in 2006, and that in 

2007 the original lender filed for Chapter 11 bankruptcy.    By operation of law, the 

original lenderʹs interest in the note and mortgage became property of the bankruptcy 

estate.    See 11 U.S.C. § 541.    Although Gustavia submitted allonges purportedly 

transferring the note, those allonges are undated, and no other evidence establishes that 

the original lender assigned the note before filing for bankruptcy or obtained the 

bankruptcy courtʹs permission to transfer the note.    See Deutsche Bank Nat’l Trust Co. v. 

Tanibajeva, 17 N.Y.S.3d 399, 4001 (1st Depʹt 2015) (affirming summary judgment in favor 

of foreclosure defendant where plaintiff failed to provide evidence that the original 

lender transferred note and mortgage before filing for bankruptcy); see also Wells Fargo 

Bank, N.A. v. Rutty, No. 14007/11, slip op. at 7 (N.Y. Sup. Ct. 2013) (dismissing without 

prejudice foreclosure action against Rutty by Wells Fargo for its failure to show that the 


                                              4
original lender transferred the note before filing for bankruptcy or with the bankruptcy 

courtʹs approval).    The district courtʹs decision granting summary judgment in favor of 

Gustavia does not address these issues and it is not apparent from the record whether the 

bankruptcy impacted the purported transfers of the debt.    Summary judgment, 

therefore, was not appropriate. 

              On appeal, Rutty also challenges the district courtʹs denial of his motion to 

strike an affidavit submitted by Gustavia.    The district court’s denial was not ʺmanifestly 

erroneous,ʺ and we therefore affirm that denial.    See Hollander v. Am. Cyanamid Co., 172 

F.3d 192, 198 (2d Cir. 1999), abrogated on other grounds by Schnabel v. Abramson, 232 F.3d 83 

(2d Cir. 2000). 

                   Accordingly,  we  VACATE  the  judgment  and  REMAND  for  further 

proceedings consistent with this order.    Ruttyʹs motion for ʺsummary judgment,ʺ filed in 

this Court, is construed as a request that we direct the district court on remand to enter 

judgment  in  his  favor.    The  request  is  DENIED,  as  we  hold  not  that  Gustavia  lacked 

standing as a matter of law, but simply that on this record it is not clear, considering the 

original lenderʹs bankruptcy, that Gustavia has standing.   

                                            FOR THE COURT:   
                                            Catherine O’Hagan Wolfe, Clerk of Court 




                                               5